
	
		I
		111th CONGRESS
		1st Session
		H. R. 990
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Mr. Graves (for
			 himself and Mr. Cleaver) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish
		  additional goals for airport master plans.
	
	
		1.Short titleThis Act may be cited as the
			 Airport Master Plan Customer Convenience Enhancement,
			 Security, and Sustainability Act of 2009 or the
			 ACCESS Act 2009.
		2.Airport master
			 plansSection 47101 of title
			 49, United States Code, is amended by adding at the end the following:
			
				(i)Additional goals
				for airport master plansIn addition to the goals set forth in
				subsection (g)(2), the Secretary shall encourage airport sponsors and State and
				local officials to develop airport master plans that take into account—
					(1)customer convenience and access to airport
				facilities; and
					(2)threats of a terrorist attack, including
				the need to continually monitor and adjust plans to address new terrorist
				threats.
					.
		
